Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the communication filed on 07/07/2022.
Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments filed, with respect to the rejection of Claims 21-25 under 35 USC § 112, have been fully considered and are persuasive.  Therefore, the rejection been withdrawn. 
With regards to pending Claims 1-30, upon further consideration and search, a new ground of rejection is made in view of Wasserblat et al (US Patent 9,245,523 B2) and Stajner et al. (US Patent 10,249,298 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 18-23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al (US Patent 9,245,523 B2) in view of Stajner et al. (US Patent 10,249,298 B2).
Regarding Claims 1, 11, 21 and 26, Wasserblat teaches a method of operating an automatic speech recognition system (see Fig.1 and (Col.3, Line 13-30), the method comprising
collecting keywords candidates (see Fig.4 (408) and Col.8, Line 64 – Col.9, Line 5, collecting specific candidate terms for expansion words);
collecting usage frequency data for the keywords in the keyword candidates (see Fig.2 (212), Fig.4 (410) and Col.9, Line 30-40);
and selecting target keywords from the keyword candidates based on the usage frequency data (see Fig.4 (412) and Col.9, Line 41-45, selecting specific candidate terms for expansion words based on frequency data).
Wasserblat fails to teach collecting situational usage frequency data for the keywords in the keyword candidates; and detecting one or more target keywords in a voice command using continuous detection of the target keywords, and wherein the automatic speech recognition system is operated in a mobile device.
Stajner, however, teaches collecting situational usage frequency data for the keywords in the keyword candidates (see Col.21, Line 24-31, detecting frequency of keywords derived from contextual circumstances surrounding a user or mobile device); and detecting one or more target keywords in a voice command using continuous detection of the target keywords in a mobile device (see Fig.1 (101), Fig.5 (505,509), Col.8, Line 11-16 and Col.17, Line 30-52).
It would have been obvious for one skilled in the art, before the effective filing data of the application, to include to Wasserlat’s method the steps for collecting situational usage frequency data for the keywords in the keyword candidates; and detecting one or more target keywords in a voice command using continuous detection of the target keywords in a mobile device. The motivation would be to include a second criteria for selecting the target keywords based on the contextual circumstances surrounding a user or mobile device.
Regarding Claims 2, 12, 22 and 27, Wasserblat teaches determining frequency scores for the keywords in the keyword candidates based on the usage frequency data (see Fig.2 (202) and Col.6, Line 4-11), but fails to teach collecting the situational usage frequency data.
Stajner, however, teaches collecting situational usage frequency data for the keywords in the keyword candidates (see Col.21, Line 24-31, detecting frequency of keywords derived from contextual circumstances surrounding a user or mobile device).
It would have been obvious for one skilled in the art, before the effective filing data of the application, to include to Wasserlat’s method the steps for determining frequency scores for the keywords in the keyword candidates based on the usage frequency data and the collected the situational usage frequency data. The motivation would be to determine the highest usage keywords for  selecting  the target keywords.
Regarding Claims 3, 13, 23 and 28, Wasserblat further teaches wherein the target keywords are selected based on the frequency scores (see Fig.2 (202), Fig.4 (412), Col.6, Line 4-11 and Col.9, Line 41-45).
Regarding Claims 8 and 18, Wasserblat further teaches storing the target keywords in memory (see Fig.2 (214) and Col.7, Line 10-15).
Regarding Claims 9 and 19, Wasserblat further teaches wherein the keyword candidates comprises common keywords (see Col.7, Line 46-49).
Regarding Claims 10, 20, 25 and 30, Stajner further teaches wherein the situational usage frequency data includes data related to situations surrounding the mobile device when the keywords were used on the mobile device (see Col.21, Line 24-31, detecting frequency of keywords derived from contextual circumstances surrounding a user or mobile device).
Claims 4-6, 14-16, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al (US Patent 9,245,523 B2) in view of Stajner et al. (US Patent 10,249,298 B2), and in further view of Yun et al. (US Patent 9,892,729 B2).
Regarding Claims 4 and 14, Wasserblat and Stajner teach the method of Claim 1, but fail to teach determining a confidence score for each of the detected target keywords.
Yun, however, teaches determining a confidence score or a detected keyword (see Fig. (620) and Col.14, Line 11-17).
It would have been obvious for one skilled in the art, before the effective filing data of the application, to include to the method of Claim 1 the step for determining a confidence score for each of the detected target keywords. The motivation would be to provide a more accurate detection of the target keywords with minimal probability of false alarm occurring.
Regarding Claims 5 and 15, Wasserblat and Stajner teach the method of Claim 1, but fail to teach processing each of the detected target keywords when the confidence score is higher than a threshold.
Yun, however, teaches detecting and processing a keyword when the confidence score of the keyword is higher than a threshold (see Fig.6 (620) and Col.14, Line 11-25).
It would have been obvious for one skilled in the art, before the effective filing data of the application, to include to the method of Claim 1 the step for processing each of the detected target keywords when the confidence score is higher than a threshold. The motivation would be to detect and process the detected keywords with minimal probability of false alarms or detection errors.
Regarding Claims 6 and 16, Wasserblat and Stajner teach the method of Claim 1, but fail to teach adjusting the threshold when a detection failure or false alarm occurs during the detection of the target keywords.
Yun, however teaches adjusting a confidence threshold to minimize the probability of false alarms occurring during the detection of keywords (see Col.17, Line 49-59).
It would have been obvious for one skilled in the art, before the effective filing data of the application, to include to the method of Claim 1 the step for adjusting the threshold when a detection failure or false alarm occurs during the detection of the target keywords. The motivation would be to minimize the probability of a false alarm or detection error occurring during the process of detecting the target keywords.
Regarding Claims 24 and 29, Wasserblat and Stajner teach the method of Claim 21, but fail to teach determining a confidence score for each of the detected target keywords; and processing each of the detected target keywords when the confidence score is higher than a threshold.
Yun, however, teaches determining a confidence score or a detected keyword (see Fig. (620) and Col.14, Line 11-17); and detecting and processing a keyword when the confidence score of the keyword is higher than a threshold (see Fig.6 (620) and Col.14, Line 11-25).
It would have been obvious for one skilled in the art, before the effective filing data of the application, to include to the method of Claim 21 the steps for determining a confidence score for each of the detected target keywords; and processing each of the detected target keywords when the confidence score is higher than a threshold. The motivation would be to detect and process the detected keywords with minimal probability of false alarms or detection errors.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al (US Patent 9,245,523 B2) in view of Stajner et al. (US Patent 10,249,298 B2), and in further view of Kim et al. (US Patent 11,211,048 B2).
Regarding Claims 7 and 17, Wasserblat and Stajner teach the method of Claim 1, but fail to teach executing the voice command directly when the voice command is a simple command; and sending the voice command to an ASR module for execution when the voice command is a complex command.
Stajner, however, teaches providing a voice command to an ASR module for execution at a local device or at a remote location (see Fig.1 (103,111,113,115) and Col.8, Line 11-39).
Kim teaches distinguishing between a simple voice command and a complex voice command, and setting an end point detection time for the simple voice command to be shorter than the end point detection time for the complex voice command for immediate execution of the simple voice command (see Fig.4 (410) and Col.35, Line 35-52).
It would have been obvious for one skilled in the art, before the effective filing data of the application, to include to the method of Claim 1 the steps for executing the voice command directly when the voice command is a simple command; and sending the voice command to an ASR module for execution when the voice command is a complex command. The motivation would be to identify the simple voice commands for immediate execution of the voice command at the mobile device, and end the complex voice command to a remote device for processing.
Examiner’s Note: The prior art, Panchapagesan et al. (US Patent 10,304,440 B1), contains relevant information related to the current invention of the application, but was not cited in the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohamad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672